LYONS, Justice
(concurring in the result).
I would reverse the trial court’s order awarding attorney fees as to the defendant Thomas Acheson because the plaintiff Susan Schein Chrysler, Plymouth, Dodge, Inc. (“Schein”), has failed to show that Acheson is subject to the Motor Vehicle Franchise Act, § 8-20-1 et seq., Ala.Code 1975 (“MVFA”). Schein has not shown that Acheson was a manufacturer, distributor, or dealer of motor vehicles or a representative of any such entity.
I would reverse the order as to Daimler-Chrysler because the trial court dismissed the action on DaimlerChrysler’s motion, which gave as a reason for dismissal the absence of a justiciable controversy. The trial court’s reservation of the issue of attorney fees for later adjudication does not operate as an effective substitute for an adjudication of Schein’s complaint on its merits. I cannot read into the MVFA a right to recover attorney fees without having obtained an adjudication on the merits. Schein, therefore, cannot insist on a right to recover attorney fees. Because there has been no adjudication on the merits, it is unnecessary to comment, one way or the other, as to whether the allegations of Schein’s complaint could have supported a recovery under the MVFA.
WOODALL, J., concurs.